Citation Nr: 1342717	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Type II diabetes mellitus 

2.  Entitlement to service connection for Type II diabetes mellitus including as due to exposure to Agent Orange.

3.  Entitlement to service connection for a heart condition including as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 through January 1976.  His awards include the Vietnam Service Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO denied the Veteran's claim for service connection for Type II diabetes mellitus; the Veteran did not appeal that decision nor was new and material evidence received within the appeal period; thus the decision is final.

2.  Evidence added to the record since the February 2010 denial, when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Type II diabetes mellitus.

3.  The competent and credible evidence does not establish that diabetes mellitus manifested during service or for many years thereafter, nor is there evidence suggesting the condition is related to service, to include Agent Orange exposure therein.

4.  The competent and credible evidence does not establish that a heart condition manifested during service or for many years thereafter, nor is there evidence suggesting the condition is related to service, to include Agent Orange exposure therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for Type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The requirements for establishing service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements for establishing service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letters dated May, June, and July 2011.  The Board notes that, for the reasons detailed below, it finds that new and material evidence has been received to reopen the claim of service connection for Type II diabetes mellitus.  Therefore, no further discussion of the VCAA is warranted with respect to that aspect of the Veteran's appeal, as any deficiency has been rendered moot by the reopening of the claim.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment and personnel records, as well as post-service private treatment records.

The Veteran was not afforded a VA examination regarding his claim of service connection for Type II diabetes mellitus and a heart condition, and no medical opinion has otherwise been obtained.  However, the evidence does not suggest, and the Veteran does not contend, that the claimed conditions manifested during service or within the year following discharge, or that they are related to service for reasons other than claimed Agent Orange exposure.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged, nor is there any competent evidence suggesting his claimed disabilities are otherwise etiologically related to service.  Thus, the Board finds that obtaining VA examinations or opinions on the issues decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  New and Material Evidence - Type II Diabetes Mellitus

The Veteran submitted an original claim for service connection for Type II diabetes mellitus (hereinafter, "diabetes") in December 2006.  The RO issued a rating decision denying the claim in June 2009, and the Veteran requested reconsideration.  In February 2010, the RO issued a second rating decision denying the claim.  The Veteran did not appeal the February 2010 rating decision, nor did he submit new, relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (the Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In its February 2010 decision, the RO indicated the Veteran's claim for service connection for diabetes was denied because there was no evidence of in-service incurrence or aggravation, and because the Veteran's service in the offshore waters of Vietnam did not entitle him to presumptive service connection due to Agent Orange exposure.  Evidence of record at the time of the decision consisted of the Veteran's service treatment records, personnel records, and private, post-service medical records.  Evidence received since that time consists of the Deck Log Book of the USS Davis, a destroyer on which the Veteran served, as well as a historical account of the activities of the USS Davis during the time period in question, provided by the USS Davis Association.

The new evidence cited above contains the locations and operations of the USS Davis during the Vietnam era-information that is relevant to the determination of whether the Veteran is entitled to the presumption of Agent Orange exposure.  Inapplicability of that presumption was one of the bases upon which the RO previously denied the Veteran's claim.  The new evidence is therefore material to resolution of the issue on appeal.

Based on the evidence and analysis above, the Board finds the criteria to reopen the previously denied claim for diabetes are met.  However, adjudication does not end with the determination that new and material evidence has been received.  The Board must also address the merits of the underlying service connection claim.

III.  Service Connection

Legal Criteria

The Veteran seeks service connection for diabetes and a heart condition, both of which he contends manifested as a result of exposure to Agent Orange during service in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes and certain heart conditions become manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA regulations provide that Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  The Federal Circuit Court has since clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

The diseases presumptively associated with herbicide/Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e), see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In his claim for service connection for diabetes and a heart condition, the Veteran specifically alleges that his disabilities were caused by exposure to Agent Orange during service in the Republic of Vietnam.

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran currently has both diabetes and a heart condition.  The Veteran's private physician indicated he was first diagnosed with diabetes in December 2002.  The Veteran's private cardiologist indicated the Veteran was diagnosed with ischemic heart disease in 2008.  The earliest notation of a heart condition in the record appears to be a diagnosis of atherosclerosis in 1999.  With his current disabilities conceded, the issue before the Board becomes whether the Veteran's claimed disabilities are a result of his military service, to include his alleged exposure to Agent Orange.

Although the Veteran's personnel records confirm his assertions that he served on ships that conducted operations in the waters off the Republic of Vietnam, the Board finds that the Veteran did not serve in the Republic of Vietnam as defined in 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran served aboard both the USS Davis and the USS Rich when they were in the official waters off the Republic of Vietnam.  The Veteran submitted excerpts from the Deck Log Book of the USS Davis, which indicated that the ship anchored in Da Nang harbor.  However, as previously stated, service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, does not constitute inland waterway service or qualify as docking to the shore such that the presumption of exposure to Agent Orange would apply.  There is no indication from the ship's log, or from the Veteran's own statements, that he ever left the ships on which he served.  Indeed, in lay statements presented in connection with another compensation claim, the Veteran indicated that the USS Davis was located between two and twelve miles from the coast, and would patrol up and down the coast of Vietnam.  During a medical evaluation for that claim, he indicated that he served in the Navy on two tours off the coast of Vietnam.  As there is no evidence of record demonstrating that the Veteran left the ships or that the ships to be physically present on land in the Republic of Vietnam or traversed inland waterways, the Veteran is not entitled to the presumption of exposure to Agent Orange.

There also was no evidence of diabetes or a heart condition within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  The clinical evidence of record shows that the Veteran received his initial diagnosis of diabetes in 2002, and the evidence of record suggests that the Veteran was not treated for atherosclerosis or any other chronic heart disease until approximately 1999.

The Board acknowledges that the Veteran believes he was exposed to Agent Orange during his service in the coastal waters of the Republic of Vietnam.  A layperson is competent to report on matters of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, however, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds such that his observation is sufficient to establish the presence of Agent Orange and his exposure thereto.  Accordingly, his statement of exposure, standing alone, is insufficient to establish his actual exposure to Agent Orange during his service. 

If, as here, a Veteran is not found to be entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection may be established on a direct basis by showing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

The Veteran's service treatment records are negative for complaints or findings pertaining to diabetes or a heart condition.  As previously stated, the clinical evidence of record indicates that the initial diagnoses of the Veteran's current disabilities were in the late 1990s and early 2000s, over 20 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran does not contend, and the evidence of record does not show, that he suffered from diabetes or a heart condition during service or within one year following discharge from service.  Further, the Veteran does not allege that his diabetes and heart condition are etiologically related to service for reasons other than his claimed Agent Orange exposure, nor is there any medical evidence suggesting such. 

In summary, there is no competent and credible evidence of diabetes or a heart condition in service or within one year following discharge from service, no competent and credible evidence of exposure to Agent Orange during service, and no competent opinion suggesting the Veteran's diabetes and heart condition are otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and the Veteran's claim for service connection for diabetes and a heart condition is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for a heart condition is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


